Title: To James Madison from James Monroe, 26 November 1805
From: Monroe, James
To: Madison, James


          
            No. 37.
            Sir
            London Novr. 26. 1805.
          
          I hasten to transmit to you a copy of a letter which I received yesterday from Lord Mulgrave in reply to mine of augt. 12. and Sepr. 23d. From the length of time which had elapsed, and other circumstances, I had almost concluded that his government had resolved not to enter on the subject, but to leave me to get its determination as I could⟨,⟩; from the decisions of the admiralty. I find however with much satisfaction that it is intended to take it up, whence there is some cause to presume that the business may yet be placed on a satisfactory footing. I shall not fail to cherish a disposition to such an adjustment, by all the means in my power, or to inform you with out delay of whatever may occur in it. I am Sir with great respect & esteem yr. very obt. servant
          
            Jas. Monroe
          
        